
	
		III
		110th CONGRESS
		1st Session
		S. RES. 23
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mrs. Murray (for herself
			 and Mr. Smith) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 1, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of February 5 through
		  February 9, 2007, as National School Counseling Week.
		  
	
	
		Whereas the American School Counselor Association has
			 declared the week of February 5 through February 9, 2007, as National
			 School Counseling Week;
		Whereas the Senate has recognized the importance of school
			 counseling through the inclusion of elementary and secondary school counseling
			 programs in the reauthorization of the Elementary and Secondary Education Act
			 of 1965;
		Whereas school counselors have long advocated that the
			 education system of the United States must leave no child behind and must
			 provide opportunities for every student;
		Whereas personal and social growth results in increased
			 academic achievement;
		Whereas school counselors help develop well-rounded
			 students by guiding them through their academic, personal, social, and career
			 development;
		Whereas school counselors have been instrumental in
			 helping students, teachers, and parents deal with the trauma that was inflicted
			 upon them by hurricanes Katrina, Rita, and Wilma;
		Whereas students face myriad challenges every day,
			 including peer pressure, depression, and school violence;
		Whereas school counselors are among the few professionals
			 in a school building that are trained in both education and mental
			 health;
		Whereas the roles and responsibilities of school
			 counselors are often misunderstood, and the school counselor position is often
			 among the first to be eliminated in order to meet budgetary constraints;
		Whereas the national average ratio of students to school
			 counselors of 478-to-1 is more than double the 250-to-1 ratio recommended by
			 the American School Counselor Association, the American Counseling Association,
			 the American Medical Association, the American Psychological Association, and
			 other organizations; and
		Whereas the celebration of National School Counseling Week
			 would increase awareness of the important and necessary role school counselors
			 play in the lives of students in the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week of February 5 through February 9, 2007, as National School
			 Counseling Week; and
			(2)encourages the
			 people of the United States to observe the week with appropriate ceremonies and
			 activities that promote awareness of the role school counselors perform in the
			 school and the community at large in preparing students for fulfilling lives as
			 contributing members of society.
			
